Citation Nr: 1709568	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including depression, anxiety, and insomnia.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 1999.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In September 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In July 2013, the Veteran testified before the undersigned Veterans Law Judge.  

This issue was previously before the Board in August 2014, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has an acquired psychiatric disorder related to service.  He has been diagnosed with an unspecified depressive disorder with panic attacks and anxious distress.  See September 2015 VA mental disorders examination.

The VA examiner who conducted the September 2015 mental disorders examination concluded that a medical opinion could not be provided as to whether the diagnosed psychiatric disorder was related to or had its onset in service.  He noted that in both the current interview and previous statements the Veteran was unable to attribute current symptoms or problems directly to his military service.  The examiner did indicate, however, that if military records were provided that included information regarding the circumstances of the Veteran's discharge, he could possibly provide a medical opinion.

The Veteran's service personnel records were subsequently added to the claims file.  The records included the Veteran's application for a hardship discharge, reflecting that he was "suffering emotionally" from the stress of several issues relating to the custody of his daughter, and that as a result of the stress, his emotional state degraded his ability to respond at his workplace.  See February 1999 Memorandum re: Request for Hardship Discharge.  Among these records is a statement from the Veteran attesting to the stress he was under trying to balance being in the service with his ongoing dispute over custody of his daughter.  The Veteran was ultimately granted a hardship discharge.

The examiner who conducted that September 2015 examination was asked to provide an addendum opinion.  In the April 2016 addendum, he found that it was less likely than not that the Veteran's diagnosed disorders were incurred in or caused by service.  In addition, he stated that it was less likely than not that they clearly and unmistakably pre-existed service and were aggravated by service beyond normal progression.  He stated that his medical opinion was based on review of medical records, information provided by the client during the clinical interview, clinical history, clinical impression and clinical expertise.

Once VA undertakes the effort to provide an examination or obtain an opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the opinion provided is not adequate.  The examiner indicated in the September 2015 opinion that if additional service records were provided, he could potentially provide the requested medical opinion.  However, the Veteran's service personnel records were added to the file reflecting emotional difficulties he struggled with prior to his discharge, but the examiner did not address these in the addendum opinion.  Moreover, the examiner provided no rationale whatsoever for the opinion provided - rather, in lieu of a rationale, the examiner simply noted that the opinion was based on review of the record, interview with the Veteran, etc.  This does not provide a reasoned rationale for why the examiner reached the opinion he provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  At best, the examiner appears to have relied on a lack of mental disorder diagnosis or treatment in service.  This is an inadequate rationale, as lack of contemporaneous corroborating records, standing alone, cannot serve as the basis for denying a claim.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

The Board is cognizant of the fact that the Veteran has contended that his psychiatric disorder should be service-connected as it began following a physical altercation in service.  However, VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  Therefore, the examiner must address the possibility of a relationship between the Veteran's current psychiatric disorder and any aspect of his military service, to include the underlying reasons for his hardship discharge.

As such, a remand is necessary for the VA examiner to provide an opinion that adequately addresses the evidence in the Veteran's service personnel records showing that he was experiencing stress and emotional issues prior to leaving service. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the September 2015 mental disorders examination and provided the April 2016 addendum to render an opinion with regard to the etiology of the Veteran's psychiatric disorder.  If that examiner is not available, a similarly qualified examiner must provide the opinion.  If the opinion requested cannot be provided without further examination, schedule such examination and send the Veteran proper notice.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder was caused by or is etiologically related to any incident of active duty.  

In so opining, the examiner must address the evidence in the Veteran's service personnel records reflecting his emotional state as he applied for and received a hardship discharge from active duty.  Specifically, the examiner must address whether any of the current psychiatric disorders are related to this incident.  The examiner cannot rely solely on a lack of documented mental health diagnosis or treatment in service as support for a negative opinion.  

The examiner must provide reasons for each opinion.  The reasons MUST explain WHY the examiner reached the opinion he or she reached.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 


2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




